Lawrence, J.
This action is brought by the executors and trustees of the last will and testament of. Cornelius V. S. Roosevelt, deceased, for the purpose of procuring a judicial settlement of the account and proceedings by such executors and trustees since April 1, 1894, and to obtain a construction of the meaning and effect of said will in regard to various questions which have arisen in respect thereto. The testator died on the 30th day of September, 1887, being at the time of his death a resident of the State of Hew Jersey, and leaving a last will and testament bearing date March 6, 1884, the construction of which is prayed for in this action. By the first clause of his will, the testator gives to his wife, Laura H.' Roosevelt, absolutely and forever, all his household furniture and utensils, silver and plated ware, and various articles of personal property therein mentioned. By the second clause, he devises and bequeaths “ all the rest, residue and remainder of all my estate, real and personal, unto my executrix and executors hereinafter named or to those of them who shall qualify and act as such, in *443trust to receive and collect the rents, issues and income of my estate and to pay over the same to my said wife during her natural life.” He then authorizes his executrix and executors to lease, his real estate or any part thereof for a term not exceeding twenty years, and to alter, repair, improve and build upon said real estate or any part thereof, and to use so much of the principal “ of my estate as may be necessary for those purposes.” He further authorizes his executors to sell and convey his real estate or any part thereof at such time, in such manner and upon such terms as to them shall seem proper and for the best interest of his estate, and in case of a sale during the lifetime of his wife, to invest the proceeds of such sale or sales and keep the same invested in other real estate or in bond and mortgages or in certain bonds and stocks therein named. By the third clause of his will, on-and after the decease of his wife, he directs his executors to pay annuities, and he gives and bequeaths annuities of the amounts therein named to be paid yearly to certain persons during their respective lives, and, among others, to his sister-in-law, Marie Geddes Mensing, an annuity of $5,000, and to each of her children, Laura Roosevelt Mensing, Elfreide Grosvenor Mensing, an annuity of $5,000. He then directs that, in case “ any one of the three last named annuitants, namely, Marie Geddes Mensing, Laura Roosevelt Mensing and Elfreide Grosvenor Mensing, shall die either before or after the decease of my said wife, I direct my executors to pay and I bequeath to each of the two survivors of them an annuity of $7,500, and, in case any two of them shall die either before, or after the decease of my said wife, I direct my executors to pay and I bequeath to the last survivor of them an annuity of $15,000.” The fourth clause of the will is as follows: “ On the decease of my said wife, I do give, devise and bequeath all my estate, real and personal, subject to the payment of the said annuities to my nephews and nieces, Alfred Roosevelt, W. Emlen Roosevelt, Mary E. Roosevelt, Leila Roosevelt Schuyler, Theodore Roosevelt, Anna L. Roosevelt, Elliott Roosevelt. Oorinne Robinson, John E. Roosevelt, James West Roosevelt, Hilborne L. Roosevelt and Frank Roosevelt, to be equally divided between them share and share alike, and I do declare and direct that no part of my estate shall in any event pass to or he paid over or received hy Corn elms Roosevelt or his issue, and I do hereby exclude him and his issue from having or receiv*444mg any share of my estateIt is in respect to these clauses that the questions have arisen which the plaintiffs seek to have determined in this action. Marie E. Roosevelt and Hilborne L. Roosevelt, mentioned in the fourth clause of the will, died before the testator, and since his death Alfred Roosevelt, Elliott Roosevelt, Frank Roosevelt and J. West Roosevelt have departed this life. Laura H. Roosevelt, the widow of Cornelius V. S. Roosevelt, died subsequent to those persons, on the 20th of March, 1900. Hilborne L. Roosevelt left one child, Dorothy Roosevelt, who is his only heir-at-law and next of kin. All the parties to the action are of full age except Dorothy Roosevelt, Elfreide Grosvenor Mensing, Anna E. Roosevelt and Gracie H. Roosevelt, the last two being children of Elliott, deceased. It is objected by the counsel for the infant Dorothy Roosevelt that thisi court has no jurisdiction in this action, as one to construe a will, for the reason that the testator resided in Hew Jersey, and also because it does not disclose a trust which the executors and trustees are to execute after the death of the widow. I do not think that this contention is sound. The greater portion of the estate, both real and personal, was located in the city of Hew York, the executors resided here and the will was probated here, and all the parties interested in the administration reside here and have appeared and answered. Having administered the trust which terminated with the death of the widow of the testator and claims being made upon the executors as to the distribution of the property remaining in their hands at the expiration of that trust, it seems to me that they have a right to apply to the court for an interpretation of the will in connection with their accounting, so as to enable them to ascertain what they are to do with that property. Assuming that the court has jurisdiction to construe the will as well as to pass the accounts of the executors, I am of the opinion that it was the intention of the testator by the fourth clause of his will to designate a class of nephews and nieces to taTce all his estate, real and personal, upon the death of his wife, subject to the payment of the annuities mentioned in the third clause of the will, and that as two of the persons named in that clause of the will have predeceased him, to-wit, Marie E. Roosevelt and Hilborne L. Roosevelt, the portion or share which they should have taken goes to the ten survivors, subject to the charge of the annuities. I have reached *445this conclusion because I think it was plainly the intention of the testator not to die intestate as to any part of his property, and it. was necessary for him to distinguish those to whom he wished to give his estate from those he desired to exclude, and, therefore, they were named individually. He declared in the plainest terms that Cornelius Roosevelt, who was one of his nephews and a brother of some of those who were named in that clause of the will, should in no event share in his estate, and the case is brought, it seems to me, within the case of Hoppock v. Tucker, 59 N. Y. 202, 208. In that case Church, Chief Judge, says: “ An intent inferable from the language of a particular clause may he qualified or changed by other portions of the will, evincing a different intent. The substance and intent, rather than words, are to control. L. R. (8 Eq. Cas.) 52-58. The intention of the testator is the first and great object of inquiry, and to this object technical rules to a certain extent are made subservient ” (4 Kent’s Com., 534; Smith, v. Bell, 6 Pet. 68), and it was accordingly held in that case that although the general rule is that where there is a bequest to certain parties who were named, share and share alike, such parties take individually and not as a class. Yet, where from the whole language of the will it can he ascertained that the testator desired that the individuals thus named should take as a class, the court will so determine. See also Page v. Gilbert, 32 Hun, 302. This view is, I think, also strengthened by the fact that, although the testator had two brothers living at the time the will was executed, he omits them as participants in the division of his estate and confines his bounty solely to certain nephews and nieces (among them the children of his two surviving brothers) whom he was obliged, as already stated, to name individually, for the purpose of excluding another nephew from sharing in the estate. Furthermore, it is well settled that where a general rule of construction and the intention of the testator conflict, the intention will prevail, notwithstanding the technical rule. Matter of James, 146 N. Y. 18, 100, 101; Lytle v. Beveridge, 58 id. 592; Masterson v. Townshend, 123 id. 458; Miller v. Von Schwarzenstein, 51 App. Div. 18, 22. The fact, too, that the testator knew t-hat Marie E. Roosevelt and Hilhorne L. Roosevelt had died, the former two years and the latter about one year ¿before him, and that he did not make any change in his will, I regard as strong evidence of the *446fact-that he believed and intended that his existing will should cover and already covered his entire estate. In Matter of Kimberly, 150 H. Y. 90, there was no intervening life estate, and the devise was direct to the sisters named without any qualifying or restrictive words. It does not appear from the report in that case that there were other sisters or brothers of the testator, nor that any reason existed in that case, as in this, for the testator’s naming the sisters individually, so as to exclude others who bore the same relation to him. The case of Kimberly does not in terms overrule the case of Hoppock v. Tucker, 59 N. Y. 202, and, as I think it is distinguishable from the latter casé for the reasons stated, I shall follow the Hoppock case for the purpose of effectuating what I believe to have been the intent of the testator. Furthermore, it seems to me that the case is within one of the exceptions to the general rule recognized by Vann, J., in delivering the opinion of the court in the case of Moffett v. Ehnendorf, 152 N. Y. 485, in which he says: “ We think that by naming the devisees and giving an equal share to each, without the use of any word applying strictly to a class, or anything requiring a class to satisfy the scheme of the will, the testator intended to make the beneficiaries of that clause .tenants in common, and that they should take distributively and not collectively.” Here the scheme of the will, as I view it, will be defeated if the clause in question is not construed as designating the nephews and nieces as a class. The effect of a different determination will be to allow Cornelius Roosevelt, the nephew whom he desired to exclude, to inherit a portion of his estate. The provision as to Cornelius should, I think, be construed as a qualification of the general language of the clause and as showing that the testator intended, in the. event of the death of either of the nephews or nieces named before the testator, the estate should be divided between the survivors. As to the four nephews and nieces who died after the testator and before the widow, I am of the opinion that they took a vested interest subject to the widow’s life estate, and subject'to the charge of the annuities, and that upon their deaths their interest passed to their representatives, and on the evidence before me the law of the State of Hew Jersey is the same as that of this State in that respect. The point which was made by the guardian for the infant Dorothv Roosevelt, that -she took as substituted legatee, by virtue of the *447statute of Hew Jersey, which was proven upon the trial, cannot he sustained for the reason that her father, Hilborne L. Roosevelt, died December 30, 1886, and that statute was passed in March, 1887, That said act applied only to the case of a devisee or legatee who died after the passage of the act was decided in Murphy v. McKeon, 53 H. J. Eq. 406, in which case the chancellor-says: “ I think that the true interpretation of the words h shall die,’ as used in our statute with reference to the devisee, is that they speak of his death after the statute shall have taken effect. It is impossible to give those words retrospective operation. Their meaning clearly has reference to the future, and, as determined in Winter v. Winter, that future is not after the making of the devise, but after the taking effect of the statute. My conclusion is that the statute of 1887 is not applicable to the case in hand because Hugh Murphy did not die (pp. 412, 413) after that act had taken effect.” See also the testimony of Mr. Speer, of the Hew Jersey bar. The annuities which are given to the defendants Mensing are attacked on the ground that they unduly suspend the power of alienation of real estate or the absolute ownership of personal property belonging to the testator’s estate, or create a trust not authorized by the laws of this State, being for more than two-lives in being at the time of the death of the testator. There is no trust in terms created by the will except for the widow, and upon her death the trust ceases, and I agree with the counsel for the plaintiffs that the entire estate is given to the nephews and nieces named in the will as a class absolutely, subject to the charge of the annuities; that these annuities are but legacies, payable annually and may be assigned or released by the annuitants. Lang v. Roplce, 5 Sandf. 363; Radley v. Kuhn, 97 H. Y. 27, And such being the case they are not amenable to the criticism that the power of alienation is suspended during the lives of all the annuitants. See also Matthews v. Studley, 17 App. Div. 303, affd. by Court of Appeals, 161 H. Y. 633; Matter of Tilford, 5 Dem. 524. In any event the annuities to the Mensings are good for the life of each of the annuitants to the extent of $5,000. The amount given to each of them is a separate and distinct gift, and even if the provisions- for an increase as to the surviving annuitants' or annuitant upon the death of one or two of them is in contravention of the statute, which the court- does not concede, the legal *448can be separated from the illegal provisions, and it is premature now to pass upon a contingency which has not arisen. So far as the real estate in Mew Jersey is concerned there can be no doubt that the provision for the payment of the annuities does not contravene the law of that State for the reason that it appears by the evidence of Hr. Wallis that no laws have been passed in Mew Jersey changing the common law as to perpetuities either as affecting real or personal property, and that the disposition of, property can be suspended during any number of lives in being at the death of the testator and twenty-one years thereafter. The testimony given by Hr. Wallis as to the law of Mew Jersey is sustained by the case of Stout v. Stout, 44 M. J. Eq. 479. As the testator was a resident of the State of Mew Jersey the validity of the annuities as a charge upon his personal property must be determined by the law of that State, although the will has been probated here. Cross v. United States Trust Co., 131 M. T. 330. In that case it was determined that the testamentary disposition of the personal property made in and by a resident of another State lawfully valid at the place of the testator’s domicile, and which would be invalid if the will had been one governed by the laws of this State, must be governed by the law of the State in which the testator resided. In that case the will of a resident of Ehode Island created a trust in personal property to be administered in this State for the benefit of résidents therein, the trustee being a Mew York corporation, which trust was in contravention of the statute of this State against perpetuities, and where, pursuant to the directions of the will, the trust fund was deposited with the trustee in this State, and yet it was held that the validity of the trust was to be determined by the laws of Ehode Island, and, it being valid under those laws, an action was not maintainable here to have it declared invalid. See also Dammert v. Osborn, 140 M. Y. 30. I am, therefore, of the opinion that the objections which are urged against the annuities are not valid on the ground that they suspend the power of alienation or create a trust in violation of the statutes of this State, which are relied upon by the counsel for the defendants, who contest their validity. They are clearly valid under the laws of the State of Mew Jersey, both as to real and as to personal property. I am also strongly inclined to the opinion that the questions which are sought to be litigated in this action by those who challenge the *449validity of the portions of the will which have been under discussion are res adjudicada for the reason that in the action brough by Robert B. Roosevelt, one of the brothers of the deceased, in this court against the executors, trustees, legatees, heirs and next of kin of the deceased, demanding that his share and interest in the estate of the testator should be ascertained and adjudged and asking for the construction of the will, in which all the parties to this action were present, judgment was entered dismissing the complaint, with costs, November 7, 1888, which judgment was affirmed by the General Term on April 10, 1889. The plaintiff’s attorney, upon the settlement of the order dismissing his complaint, requested of' the justice at Special Term that the order read as follows: “ And it is further ordered that neither the judgment on this order nor the judgment appealed from and hereby affirmed shall be a bar to any other action between the parties to this action for the determination of the plaintiff’s interest in the estate of the testator, or for the construction of the will of the testator,” which application was denied. It also appears that the plaintiff subsequently made a motion for leave to amend the judgment entered upon the demurrer, and the order on which said judgment was entered, by adding thereto a provision permitting plaintiff to amend his complaint by adding additional and further allegations as he might be advised, and to serve such amended complaint or by adding thereto a provision substantially as follows: “ This action and judgment shall not be a bar to any other or further action or proceeding to be commenced or instituted by plaintiff for the protection, preservation or recovery of any share or interest to which he may be entitled in the real or personal property of which Cornelius V. S. Roosevelt died seized,” •which motion was denied, and an order was entered denying said motion, with costs, on June 3, 1889. The questions which were presented in that case in regard to the validity of the will were the same as those which are presented here, and under such circumstances it would seem that the matters are res adjudícala. I do not, however, deem it necessary to rest my decision in this case upon that point, and I am of the opinion, therefore, that the executors are entitled to the judgment they seek, to-wit, that their accounts under the will to October 1, 1900, as filed, be passed, approved and judicially settled. That on the death of Cornelius V. S. Roose*450velt the ten surviving nephews and nieces took a vested remainder in and to all his real and personal estate, subject to the payment of the annuities given by the third clause of his will and to the provision for his wife, Laura H. Roosevelt. That the trust for Laura H. Roosevelt terminated with her death on March 20, 1900. That the annuities given in and by the third clause of the will are valid, and date from the time of the death of Laura H. Roosevelt, and that none of them create an unlawful suspension of the power of alienation, and that the plaintiffs are entitled to costs and an allowance to be paid out of the estate. Draw decision and judgment in accordance with these views and settle upon three days* notice.
Judgment accordingly.